


Exhibit 10.1

AMENDMENT #1




TO THE $330,000 PROMISSORY NOTE DATED AUGUST 24, 2017







The parties agree that the $330,000 Fixed Convertible Promissory Note (the
“Note”) by and between Ironclad Encryption Corporation (the “Borrower”) and
Tangiers Global, LLC (the “Lender”) is hereby amended as follows:

1.

Payment. The Lender shall make a payment to the Borrower of $82,500 of
Consideration ($75,000 in cash and $7,500 in an OID) under the Note on or before
October 23, 2017.




2.

Use of Proceeds. The Company covenants that it will within,  one month(s) of the
Effective Date of this Consideration, it shall use approximately $75,000 of the
proceeds in the manner set forth below (the “Use of Proceeds”):




80% for Product Development/Engineering costs and 20% for General and
Administration costs.        




3.

Independent Transactions. The Borrower understands and agrees that the Note sets
forth the terms for a series of independent transactions in which the Lender may
elect to make a payment of Consideration to the Borrower with each payment of
Consideration creating a separate obligation of the Borrower to the Lender with
the terms set forth in the Note. Accordingly, the Maturity Date of each payment
of Consideration, and the repayment terms for each payment of Consideration, are
as set forth in the Note.




ALL OTHER TERMS AND CONDITIONS OF THE NOTE REMAIN IN FULL FORCE AND EFFECT.




Please indicate acceptance and approval of this amendment dated October 20, 2017
by signing below:










/s/ J.D. McGraw                        

/s/ Michael Sobeck                     

Ironclad Encryption Corporation

Tangiers Global, LLC




By: J. D. McGraw

By: Michael Sobeck




Its: President and CEO

Its: Managing Member




































